PER CURIAM.
In our opinion dated March 28, 2002, Amendments to Florida Supreme Court Approved Family Law Forms — Stepparent Adoption Forms, 821 So.2d 263 (Fla. 2002), we adopted amendments to the stepparent adoption forms that were necessary due to legislation. We gave interested parties an opportunity to comment on the amendments and we received comments, which we carefully considered, from the Honorable John C. Lenderman, Circuit Judge, Sixth Judicial Circuit, attorney Nancy C. Holliday-Fields, Third Judicial Circuit, and attorney Jeanne Tate on behalf of the Florida Adoption Council.
We have jurisdiction. See art. V, § 2(a), Fla. Const. We have considered the comments and adopt many of the suggestions therein, including an amendment to the instructions for form 12.981(b)(1), clearly indicating that the adopting stepparent will continue to have rights, including visitation and custody, where appropriate, should the natural parent and adopting stepparent later divorce. Further, we have changed language in form 12.981(a)(5), subdivision 4, from “address or location” to “current residence.” We also have eliminated the requirement in form 12.981(a)(6) that required a sworn statement. With regard to several comments received, we conclude that those comments address subdivisions in the forms that are based on statutory requirements and, thus, we are unable to change those subdivisions without changes in the statutes.
Florida Supreme Court Approved Family Law Forms (stepparent adoption forms) 12.981(a)(2), 12.981(a)(5), 12.981(a)(6), 12.981(a)(7), 12.981(b)(1), and 12.981(c)(1) are amended as set forth in the appendix to this opinion, effective for immediate use. Florida Supreme Court Approved Family Law Form 12.981(a)(8), Indian Child Welfare Act Affidavit, is adopted as set forth in the appendix to this opinion, effective for immediate use. We make no changes to the remainder of the Florida Supreme Court Approved Family Law Forms (stepparent adoption forms) that were adopted in our opinion dated March 28, 2002.
We express no opinion as to the correctness or applicability of these forms, or on the substance of the legislation. This opinion and the forms may be accessed and downloaded from this Court’s website at unvw.flcourts.org.
It is so ordered.
ANSTEAD, C.J., SHAW, WELLS, PARIENTE, LEWIS, and QUINCE, JJ., and HARDING, Senior Justice, concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(2), TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: CONSENT AND WAIVER BY PARENT
When should this form be used?
This form is to be completed and signed by the parent who is giving up all rights to *685and custody of the minor child to be adopted. This consent shall not be executed before the birth of the minor child.
This form should be typed or printed in black ink. It must be signed in the presence of a notary public or deputy clerk and two witnesses other than the notary or clerk. You should file this form with the Petition to Terminate Parental Rights Pending Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(a)(1).
After completing this form, you should file the original with the clerk of the circuit court in the county where the Petition to Terminate Parental Rights Pending Adoption by Stepparent, % □ Florida Supreme Court Approved Family Law Form 12.981(a)(1) is filed and keep a copy for your records.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(a)(2)
IN THE CIRCUIT COURT OF THE _JUDICIAL CIRCUIT,
IN AND FOR_ COUNTY, FLORIDA
Case No.:
Division: .
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
CONSENT AND WAIVER BY PARENT
1. I, {full legal name}_, am the [/ one only] ( ) father or ( ) mother of the minor children) subject to this consent who is/are:
Child’s Current Name Gender Birth date Birthplace [city, county, state]
a. b. d. f.’
2. I relinquish all rights to and custody of this (these) minor child(ren), {name(s)} _, with full knowledge of the legal effect of the stepparent adoption and consent to the adoption by the child(ren)’s stepparent whose name is:
[/ one only]
( ) {name} _
( ) not required for my granting of this consent.
3. I understand my legal rights as a parent, I have read and understand the following Consent Disclosure, and I understand that I do not have to sign this consent and release of my parental rights. I acknowledge that this consent is being given knowingly, freely, and voluntarily. I further acknowledge that my *686consent is not given under fraud or duress. I understand that there is a “grace period” in Florida during which I may revoke my consent. I understand that, in signing this consent, I am permanently and forever giving up all my parental rights to and interest in this (these) minor child(ren). I voluntarily, permanently relinquish all my parental rights to this (these) minor child(ren).
CONSENT DISCLOSURE
This consent is required by Florida Statute to include, (in at least 16-point boldfaced type,) all of the following information. The information in this disclosure may not apply to your particular situation.
You have the right to select at least one person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when this affidavit is executed and to sign- it as a witness. You must acknowledge on this form that you were notified of this right and you must indicate the witness or witnesses you selected, if any. If you are selecting a witness, the witness you select is {full legal name} __
You do not have to sign this consent form. You may do any of the following instead of signing this consent or before signing this consent:
1. Consult with an attorney;
2. Hold, care for, and feed the child;
3. Place the child in foster care or with any friend or family member you choose who is willing to care for the child;
4. Take the child home unless otherwise legally prohibited; and
5. Find out about the community resources that are available to you if you do not go through with the termination of parental rights and adoption.
If you sign this consent, you are giving up all rights to your child. Your consent is valid and binding unless withdrawn as permitted by law. If you are giving up your rights to a child who is to be placed for adoption with identified prospective adoptive parents upon the child’s release from a licensed hospital or birth center following birth, a waiting period will be imposed before you may sign the consent for adoption. You must wait 48 hours from the time of birth, or until the birth mother has been notified in writing, either on her patient chart or in release papers, that she is fit to be released from a licensed hospital or birth center, whichever is sooner, before you may sign the consent for adoption. Once you have signed the consent, it is valid and binding and cannot be withdrawn unless a court finds that it was obtained by fraud or under duress.
If you are giving up your rights to a child who is not placed for adoption upon the child’s release from a licensed hospital or birth center following birth, you may sign the consent at any time after the birth of the child. While the consent is valid and binding when signed, you have time to change your mind. This time is called the revocation period. When the revocation period applies, you may withdraw your consent for any reason at any time prior to the placement of the child with the prospective adoptive parents, or if you do it within 3 business days after the date you signed the consent or 1 business day after the date of the birth mother’s discharge from a licensed hospital or birth center, whichever is later.
To withdraw your consent during the revocation period, you must:
1. Notify the adoption entity, by writing a letter, that you are withdrawing your consent.
2. Mail the letter at a United States Post Office within 3 business days after the date you signed the consent or 1 business day after the date of the birth *687mother’s discharge from a licensed hospital or birth center, whichever is later. The term “business day” means any day on which the United States postal service accepts certified mail for delivery.
3. Send the letter by certified United States mail with return receipt requested.
4. Pay postal costs at the time you mail the letter.
5. Keep the certified mail receipt as proof that consent was withdrawn in a timely manner.
Once the revocation period is over, or the child has been placed with the prospective adoptive parents, whichever occurs later, you may not withdraw your consent unless you can prove in court that consent was obtained by fraud or duress.
4. I consent, release, and give up permanently, of my own free will, my parental rights to this (these) minor children), for the purpose of stepparent adoption.
5. I waive any further notice of the stepparent adoption proceeding.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and waiver and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of Parent
Printed Name: _
Address: _
City, State, Zip: __
Telephone Number: _
Fax Number: _
Signature of Witness
Printed Name: _
Business Address: _
Home Address:_
Driver’s License or
State ID Card No.:
Signature of Witness
Printed Name: _
Business Address: _
Home Address: _
Driver’s License or
State ID Card No.:
STATE OF FLORIDA
COUNTY OF _
Sworn to or affirmed and signed before me on {date}_at {time}
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
I hereby acknowledge receipt of a copy of this executed Consent and Waiver.
Signature of Parent
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [<& fill in all blanks] I, {full legal name and trade name of nonlawyer}_, a nonlawyer, located at {street}_, {city}_, {state}_, {phone}-, helped {name}_, fill out this form.
*688INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(5), TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
When should this form be used?
Use this form to obtain constructive service (also called service by publication) in a case to terminate parental rights pending stepparent adoption, Petition to Terminate Parental Rights Pending Adoption by Stepparent, □ Florida Supreme Court Approved Family Law Form 12.981(a)(1), when any required consent is unavailable because the address or location of the person whose consent is required is not known and cannot be determined.
This form includes a checklist of places you must look for information on the location of the person whose rights you seek to terminate. You do have to look in all of these places, and the court must believe that you have made a very serious effort to get information about the person’s location and that you have followed up on any information you received.
This form should be typed or printed in black ink. After completing this form, you should file the original with the clerk of the circuit court in the county where your petition was filed and keep a copy for your records.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of Procedure and Rule 1.070, Florida Rules of Civil Procedure.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(a)(5)
IN THE CIRCUIT COURT OF THE IN AND FOR_ _JUDICIAL CIRCUIT, . COUNTY, FLORIDA
Case No.: _
Division: _
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
I, {full legal name}_, being sworn, certify that the following information is true:
1. I am the child(ren)’s ( ) mother ( ) father.
*6892.The last known address of the child(ren)’s other parent {name}_, as of {date}_, was:
Address City State Zip
Telephone No.
Fax No.
His/her last known employment, as of {date}_, was:
Name of Employer
Address City State Zip
Telephone No.
Fax No.
3. The other parent is over the age of 18.
4. The other parent’s current residence is not known and cannot be determined, although I have made a diligent search and inquiry to locate him/her through the following:
You must search ALL of the following sources of information and state the results.
_ United States Post Office inquiry through the Freedom of Information Act for the person’s current address or any previous address. Result of search: _
_ Last known employment of the other parent, including name and address of employer. Addresses to which W-2 Forms or other wage and earning statements were mailed, and, if a pension or profit-sharing plan exists, then to what address any pension or plan payment is to be mailed. Result of search:
_ Regulatory agencies, including professional or occupational licensing, in the area where the other parent last resided. Result of search:
_ Names and addresses of relatives to the extent such can be reasonably obtained from the petitioner or other sources, contacts with those relatives and inquiry as to the other parent’s last known address. You are to follow up any leads of any addresses where the other parent may have moved. Relatives include, but are not limited to: parents, brothers, sisters, aunts, uncles, cousins, nieces, nephews, grandparents, great-grandparents, former or current in-laws, stepparents, and stepchildren. Result of search: _
_ Information about the other parent’s possible death and, if dead, the date and location.
__ Telephone listings in the area where the other parent last resided. Result of search: _
_ Law enforcement agencies in the area where the other parent last resided. Result of search: _
_ Highway Patrol records in the state where the other parent last resided. Result of search: _
_ Department of Corrections records in the state where the other parent last resided.
Result of search: _
_ Hospitals in the last known area of the other parent’s residence. Result of search: _
_ Records of utility companies, which include water, sewer, cable TV, and electric in the last known area of the other parent’s residence. Result of search: __
_ Records of the Armed Forces of the U.S. and their response as to whether or not there is any information about the other parent. (See Florida Supreme
*690Court Approved Family Law Form 12.912(a), Memorandum for Certificate of Military Service.) Result of search: _
__ Records of the tax assessor’s and tax collector’s office in the area where the other parent last resided.
Result of search: _
_ Search of one Internet databank locator service.
Result of search: _
_ Information held by all medical providers who rendered medical treatment or care to the mother and child, including the identity and location information of all persons listed by the mother as being financially responsible for the uninsured expenses of- treatment or care and all persons who made such payments. Result of search: __
_ Title IV-D (child support enforcement) agency records in the state of the other parent’s last known address. Result of search: __
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of Petitioner
Printed Name: _
Address: _
City, State, Zip: _
Telephone Number: _!_
Fax Number: _
STATE OF FLORIDA
COUNTY OF _
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [/&> fill in all blanks] I, {full legal name and trade name of nonlawyer}_, a nonlawyer, located at {street}_, {city}_, {state}_, {phone}_, helped {name} __, who is the petitioner, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(6), NOTICE OF PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION AND NOTICE OF HEARING
When should this form be used?
For each person whose written consent is required, who has not executed an affidavit of nonpaternity, and whose location and identity is known, you must notify him or her of this proceeding. Additionally, this form should be used to notify those persons whose consent is required and who have not properly consented.
This form should be typed or printed in black ink. You should then file the origi*691nal and 1 copy with the clerk of the circuit court in the county where the Petition to Terminate Parental Rights Pending Stepparent Adoption, ^ □ Florida Supreme Court Approved Family Law Form 12.981(a)(1) is filed. A copy of this form must be personally served by personal service, at least 30 days before the hearing upon:
• anyone from whom consent is required who has not executed an affidavit of nonpaternity, whose location and identity have been determined.
If you absolutely cannot find an address or location for the parent, you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self Represented Litigants” found at the beginning of these forms and the instructions to Summons: Personal Service on an Individual, □ Florida Family Law Rules of Procedure Forms 12.910(a) and Affidavit of Diligent Search, ^ □ Florida Supreme Court Approved Family Law Form 12.981(a)(5). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(a)(6)
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division:,_
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
NOTICE OF PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION AND NOTICE OF HEARING
A petition to terminate parental rights pending adoption by stepparent has been filed. A copy of the petition is being served with this notice. There will be a hearing on the Petition to terminate parental rights pending adoption by stepparent before Judge {name}_, on {date}_, at {time}_m., in Room_of the_Courthouse. The court has reserved ___ hour(s)/ __minutes for this hearing.
*692If you executed a consent to adoption or an affidavit of nonpaternity and a waiver of venue, you have the right to request that the hearing on the petition to terminate parental rights be transferred to the county in which you reside. You may object by appearing at the-hearing or filing a written objection with the court.
UNDER SECTION 63.089, FLORIDA STATUTES, FAILURE TO FILE A WRITTEN RESPONSE TO THIS NOTICE WITH THE COURT OR TO APPEAR AT THIS HEARING CONSTITUTES GROUNDS UPON WHICH THE COURT SHALL END ANY PARENTAL RIGHTS YOU MAY HAVE REGARDING THE MINOR CHILD.
This part to be filled out by the court or to be filled in with information you obtained from the court: If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact {name} _, {address}_, {telephone}_, within 2 working days of your receipt of this Notice of Hearing. If you are hearing or voice impaired, call TDD 1-800-955-8771.
Signature of Party
Printed Name: ___
Address:_
City, State, Zip:_
Telephone Number:_
Fax Number: _
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [#» fill in all blanks] I,{full legal name and trade name of nonlawyer}_, a nonlawyer, located at {street}_, {city}_, {state}_, {phone}_, helped {name}_, who is the petitioner, fill out this form. Form 12.981(a)(7)
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: __
Division: _:_
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
FINAL JUDGMENT TERMINATING PARENTAL RIGHTS PENDING STEPPARENT ADOPTION
Upon consideration of the Petition for Termination of Parental Rights Pending Stepparent Adoption and the evidence presented, the Court finds by clear and convincing evidence that:
1. The Court has subject matter jurisdiction over the Petition for Termination of Parental Rights Pending Stepparent Adoption.
2. The Court has jurisdiction over the minor children), {name(s)}_, {date(s) of birth}_
3. The (_) mother (_) father was served with or waived notice of this action.
*6934. The parent’s parental rights should be terminated because: [/ all that apply]
_ a. Each person whose consent is required has executed a valid consent that has not been withdrawn.
_ b. The person whose consent is required has executed an affidavit of nonpa-ternity.
_ c. The birth parent abandoned the child(ren) as defined in s. 63.032.
_ d. The parent has been declared incapacitated by a court order, and restora-' tion of capacity is medically improbable. A copy of the order has been filed in this case.
__ e. The legal guardian or lawful custodian of the minor children), other than a parent, has failed to respond in writing to a request for consent for a period of 60 days, or his/her reasons for withholding consent are unreasonable.
_ f. The person to be adopted is married. The spouse of the person to be adopted has failed to consent and the failure of the spouse to consent to the adoption is excused because of prolonged, unexplained absence, unavailability, incapacity, or another circumstance constituting unreasonable withholding of consent. {Explain}: -
_ g. The birth parent died on {date}_, in_County, {state}
5. {This space is included for the judge to include specific findings of fact}
NOW, THEREFORE, IT IS ORDERED that:
1. All legal relations between the child(ren) and the noncustodial parent, _{name} and between the children) and the relatives of that parent, are terminated, as are all parental rights and responsibilities of that parent.
2. This court retains jurisdiction over the subject matter and over the minor child(ren) until a final judgment is entered on the stepparent adoption.
ORDERED on_
CIRCUIT JUDGE
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(8), INDIAN CHILD WELFARE ACT AFFIDAVIT
When should this form be used?
This form should be used in cases involving termination of parental rights pending stepparent adoption of a child. This affidavit is required.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. The words that are *694in “bold underline ” in these instructions are defined there.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(a)(8)
IN THE CIRCUIT COURT OF THE IN AND FOR__ _JUDICIAL CIRCUIT, . COUNTY, FLORIDA
Case No.: _
Division: ____
Petitioner,
and
Respondent.
INDIAN CHILD WELFARE ACT AFFIDAVIT
I, {full legal name}_, being sworn, certify that the following statements are true:
1. Upon information and belief the child_{name} subject to this proceeding: [/ one only] _ is not an Indian child. The Indian Child Welfare Act does not apply to this proceeding.
__ is an Indian child within the meaning of the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.).
I certify that a copy of this document was [/ one, only] ( ) mailed ( ) faxed and mailed ( ) hand delivered to the person(s) listed below on {date}_
Other party or his/her attorney:
Name: _
Address: _
City, State, Zip: _
Fax Number: _
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _
Signature of Party
Printed Name: _
Address: _
City, State, Zip:_
Telephone Number: _
Fax Number: _
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by
*695NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [¿» fill in all blanks] I, {full legal name and trade name of nonlawyer}_!_, a nonlawyer, located at {street}_, {city}_, {state}_, {phone}-, helped {name} _, who is the [/ one only] _ petitioner or _ respondent, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(b)(1), JOINT PETITION FOR ADOPTION BY STEPPARENT
When should this form be used?
This form should be used when a stepparent is adopting his or her spouse’s child. Both the stepparent and his or her spouse must sign this petition. You must attach a certified copy of the court judgment terminating the parental rights of the other parent. You may not file this joint petition for adoption by stepparent until 30 days after the date the judge signed the judgment terminating the other parent’s rights.
This form should be typed or printed in black ink. The name to be given to the child(ren) after the adoption should be used in the heading of the petition. The stepparent is the petitioner, because he or she is the one who is asking the court for legal action. After completing this form, you and your spouse must sign it before a notary public or deputy clerk. You should then file the original and 1 copy with the clerk of the circuit court in the county where the petition for termination of parental rights was granted, unless the court changes the venue to the county where the petitioner or the petitioners or the minor resides.
What should I do next?
For your case to proceed, you must attach a certified copy of the court judgment terminating parental rights of the other parent. You may not file this joint petition for adoption by stepparent until 30 days after the order terminating the other parent’s rights is final.
When you have filed all of the required forms and met the requirements as outlined above, you are ready to set a hearing on your petition. You should check with the clerk of court, family law intake staff or the judicial assistant to set a final hearing.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Uniform Child Custody Jurisdiction Act (UCCJA) Affidavit, □ Florida Supreme Court Approved Family Law Form 12.902(d).
*696• Certified copy of the court judgment terminating parental rights.
These family law forms contain a Final Judgment of Stepparent Adoption, □ Florida Supreme Court Approved Family Law Form 12.981(b)(2), which the judge may use. You should check with the clerk, family law intake staff, or judicial assistant to see if you need to bring a final judgment form with you to the hearing. If so, you should type or print the heading, including the circuit, county case number, division, and the child(ren)’s names, and leave the rest blank for the judge to complete at your hearing.
You should decide how many certified copies of the final judgment you will need and be prepared to obtain them after the hearing. There is a charge for certified copies, and the clerk can tell you how much. The file will be sealed after the final hearing, and then it will take an order from a judge to open the file and obtain a copy of the final judgment.
AN ADOPTIVE STEPPARENT WILL CONTINUE TO HAVE PARENTAL RIGHTS, INCLUDING VISITATION AND CUSTODY, WHERE APPROPRIATE, IN THE EVENT OF A LATER DIVORCE, AND MAY BE LIABLE FOR CHILD SUPPORT IN THE EVENT OF A LATER DIVORCE. YOU COULD BE LIABLE IN LITIGATION FOR THE ACTIONS OF THE ADOPTEE(S). THIS ADOPTION MAY ALSO AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(b)(1)
IN THE CIRCUIT COURT OF THE. IN AND FOR_ . JUDICIAL CIRCUIT, _ COUNTY, FLORIDA
Case No.:
Division: _
IN RE: THE ADOPTION OF

{use name to be given to children)}

Adoptee(s).
JOINT PETITION FOR ADOPTION BY STEPPARENT
Petitioner, {full legal name}_, being sworn, joined by the above-named child(ren)’s ( ) mother ( ) father, {full legal name} _, being sworn, files this joint petition for adoption of the above-named minor children), under chapter 63, Florida Statutes.
1. This is an action for adoption of a minor child(ren) by his or her (their) stepparent.
2. I desire to adopt the following children):
Name to be given to child(ren) Birth date Birthplace
P
o-1
p
CL,
*697e. ____
f. ___
3.The child(ren) has (have) resided in my care and custody since {date} _I wish to adopt the children) because I would like to legally establish the parent-child relationship already existing between the child(ren) and me. Since the above date, I have been able to provide adequately for the material needs of the children) and am able to continue doing so in the future, as well as to provide for the child(ren)’s mental and emotional well-being. My facilities and resources are as described here:
a. Facilities: {descube residence} -
b. Resources: {describe employment, income and other financial resources}
4. I am_years old, and have resided at {street address},-{city} _, {county}_{state}_for_years.
5. I married the ( ) father or ( ) mother of the child(ren) on {date}-, in {city}_{county} __, {state}_, The following are the dates and places of my divorces, if any:
Date of Divorce Place of Divorce
a. ______-
b. _
6. A completed Uniform Child Custody Jurisdiction Affidavit (UCCJA), □ Florida Supreme Court Approved Family Law Form 12.902(d), is filed with this petition.
7. A description and estimate of the value of any property of the adoptee is as follows: -
8.The case style and date of entry of the judgment terminating parental rights of the other parent is:_A certified copy of the court judgment terminating parental rights is attached.
WHEREFORE, I request that this Court enter a Final Judgment of Adoption of the Minor Children) by Petitioner Stepparent and, as requested, change the name of the adoptee(s).
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of Stepparent
Printed Name:-
Address:_
City, State, Zip:_
Telephone Number: -
Fax Number: _
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on_by
*698NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced__
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of ( ) mother ( ) father
Printed Name:_
Address:_
City, State, Zip: __
Telephone Number:_
Fax Number: _
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [A fill in all blanks] I, {full legal name and trade name ofnonlawyer}_, a nonlawyer, located at {street}_, {city}_, {state}_, {phone}_, helped'{wa.TOe}_, who is the petitioner, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(c)(1), PETITION FOR ADOPTION OF ADULT BY STEPPARENT
When should this form be used?
This form should be used when a stepparent is adopting his or her spouse’s adult child. You must obtain the written consent of the adult child to be adopted, as well as the written consent of his or her birth parents and spouse (if married). This form should be typed or printed in black ink. The name to be given to the adoptee after the adoption should be used in the heading of the petition. The stepparent is the petitioner, because he or she is the one who is asking the court for legal action. You must have your signature witnessed by a notary public or deputy clerk.
After completing this form, you should file the original with the clerk of the circuit court in the county where either you or *699the adoptee live and keep a copy for your records.
What should I do next?
For your case to proceed, you must have the written consent of the adoptee, his or her spouse if married, and the birth parents or properly notify each of them of the petition and hearing. If you know where they live, you must use personal service. If you absolutely do not know where they live, .you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self Represented Litigants” found at the beginning of these forms and the instructions to □ Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and Florida Supreme Court Approved Family Law Form 12.913(a). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
When you have filed all of the required forms and met the requirements for consent as outlined above, you are ready to set a hearing on your petition. You should check with the clerk of court, family law intake staff, or judicial assistant to set a final hearing, and notify the other party(ies) using a Notice of Hearing (General), % □ Florida Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Stepparent Adoption: Consent of Adoptee, □ Florida Supreme Court Approved Family Law Form 12.981(a)(3)
• Stepparent Adoption: Consent of Adult Adoptee’s Spouse, % □ Florida Supreme Court Approved Family Law Form 12.981(c)(2)
• Stepparent Adoption: Consent of Adult Adoptee’s Birth Parents, % □ Florida Supreme Court Approved Family Law Form 12.981(c)(3), if obtainable
• Certified copy of Adoptee’s Birth Parents’ death certificates, if deceased.
THIS ADOPTION MAY AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address; and telephone number on the bottom of the last page of every form he or she helps you complete.
Form 12.981(c)(1)
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
*700Case No.:
Division: .
IN RE: THE ADOPTION OF
{use name to be given to adult}
Adoptee.
PETITION FOR ADOPTION OF ADULT BY STEPPARENT
Petitioner, {full legal name}_, files this petition for adoption of the above-named adult, pursuant to chapter 63, Florida Statutes, and states: 1. This is an action for adoption of an adult by the adult’s stepparent, Petitioner.
2. I desire to adopt {adult’s full legal name}_, who was born on {date} _, at {city, county and state}_
3. I desire to adopt the adult because:_
4. I am_years old, and I have resided at {address} Florida for_years.
5. The adoptee’s name shall be: _
6. The adoptee’s birth parents are:
Father’s Name
Birth date
Address
Mother’s Name
Birth date
Address
7. Notice. Notice to the birth parents was made by:_
8. Consent.
[/ all that apply]
_a. The consent of the adoptee is attached.
— b. The adoptee is married to {full legal name of adoptee’s spouse} -, and the consent of the spouse is attached.
— c. The adoptee is not married.
— d. The consent of ( ) _, the birth mother, and ( ) -, the birth father, of the adult is (are) attached to this petition.
- e. The birth ( ) mother ( ) father is (are) absent, or does (do) not consent to the adoption, and proof of service of process of this petition on the birth ( ) mother ( ) father is attached.
—. f. The birth ( ) mother ( ) father is (are) deceased. A certified copy of the death certificate(s) is (are) attached.
WHEREFORE, I request that this Court enter a Final Judgment of Adoption of the adult by Petitioner Stepparent and change the name of the adoptee.
*701I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
Signature of Party
Printed Name:_
Address: _
City, State, Zip:_
Telephone Number:_
Pax Number:_
STATE OF FLORIDA
COUNTY OF_ Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [<& fill in all blanks] I, {full legal name and trade name of nonlauryer}_, a nonlawyer, located at {street}_, {city}_, {state}-, {phone}-, helped {name}_, who is the petitioner, fill out this form.